EXHIBIT 10 (f)

SECOND AMENDMENT TO AGENCY AGREEMENT
AND FORBEARANCE AGREEMENT

The present agreement (the “Agreement”) is made effective as of the 1st day of
February, 2002, by and between

Lonati SpA (successor to Lonati Srl), a corporation established and organized
under the laws of the Italian Republic, having its legal address in Italy, 25123
Brescia, Via San Polo 11, fiscal code nr. 01469680175 and registered nr.
02096730961, represented by its legal representative Mr. Ettore Lonati
(hereinafter “Lonati”)

party of the first part

and

Speizman Industries, Inc., a corporation established and organized under the
laws of the State of Delaware (“Speizman”), having its legal address and
principal office at 701 Griffith Road, Charlotte, North Carolina 28217,
represented by its legal representative and executive officer Mr. Robert S.
Speizman;

Speizman Yarn Equipment, Inc., a corporation established and organized under the
laws of the State of South Carolina, having its legal address and principal
office at 701 Griffith Road, Charlotte, North Carolina 28217, represented by its
legal representative and executive officer Mr. Robert S. Speizman;

Wink Davis Equipment Co., Inc., a corporation established and organized under
the laws of the State of Georgia, having its legal address and principal office
at 4938 S. Atlanta Road, Suite 800 & 900, Smyrna, Georgia 30080, represented by
its legal representative and executive officer Mr. Robert S. Speizman;

Todd Motion Controls, Inc., a corporation established and organized under the
laws of the State of North Carolina, having its legal address and principal
office at 701 Griffith Road, Charlotte, North Carolina 28217, represented by its
legal representative and executive officer Mr. Robert S. Speizman;

parties of the second part.

Speizman Yarn Equipment, Inc., Todd Motion Controls, Inc. and Wink Davis
Equipment Co., Inc. are collectively referred to in this Agreement as the
“Guarantors”.  Speizman and the Guarantors are collectively referred to in this
Agreement as the “Obligors”.


PRELIMINARY STATEMENT:

 A. On January 2nd, 1992, Lonati and Speizman entered a certain Agency
    Agreement, partially modified and amended by the First Amendment executed on
    May 3rd, 2001 and other agreements (hereinafter in its entirety as the
    “Original Agreement”), in order to appoint Speizman as Lonati’s exclusive
    agent in the U.S.A. and Canada for the sale of Lonati’s sock circular
    knitting machines and spare parts, including pantyhose machines in the sole
    territory of Canada (hereinafter the “Products”).
    
    
 B. In connection with the extension of credit by Lonati to Speizman for the
    purchase of Products (as defined in the Original Agreement) pursuant to the
    Original Agreement,

--------------------------------------------------------------------------------

 

Speizman executed and delivered a Security Agreement dated May 3, 2001 (the
“Speizman Security Agreement”) together with UCC Financing Statements and the
undersigned Guarantors, each of which is a subsidiary of Speizman, executed and
delivered a Security Agreement dated May 3, 2001 (the “Subsidiary Security
Agreement”) together with UCC Financing Statements and a Limited Nonrecourse
Security Guaranty of Payment Agreement dated May 3, 2001 (the “Guaranty”) (the
Original Agreement, the Speizman Security Agreement, the Subsidiary Security
Agreement, the Guaranty, the UCC Financing Statements, together with all other
documents evidencing or securing the extension of credit by Lonati to Speizman
pursuant to the Original Agreement, or being executed in connection therewith,
being collectively referred to as the “Credit Documents”).

 C. During the performance of the Original Agreement, Speizman defaulted on its
    contractual obligations to pay Lonati for ordered products.
    
    
 D. Presently, Speizman owes Lonati USD 4,223,591.00 (Four Million Two Hundred
    Twenty-Three Thousand Five Hundred Ninety-One and 00/100 U.S. Dollars) net
    of the amount of money that Lonati owes to Speizman.
    
    
 E. The Parties wish to enter this Agreement for the purpose of confirming and
    agreeing on terns and conditions of payment of both the outstanding and
    subsequent trade debts incurred by Speizman as well as the supplements and
    modifications to the Original Agreement as set forth herein.

Now therefore, in consideration of the premises and the mutual promises and
covenants set forth herein, the Parties hereby agree as follows.

Agreement:

1.          Premises

The above stated premises are an integral part of this Agreement.

2.          Outstanding debt

2.1       Subject to the terms, conditions and understandings contained in this
Agreement, and for so long as there does not exist an “Event of Default” under
the terms of this Agreement (as hereinafter defined), Lonati hereby agrees to
refrain and forbear temporarily from exercising and enforcing any of its
remedies under the Credit Documents with respect tot he outstanding debt of
Speizman to Lonati in the amount of USD 4,223,591.00 (Four Million Two Hundred
Twenty-Three Thousand Five Hundred Ninety-One and 00/100 U.S. Dollars) (the
“Liabilities”) for a period of twenty-four (24) months, commencing February 1st,
2002, and ending on, and including January 30, 2004 (the “Forbearance Period”). 
Lonati shall have no obligation to refrain and forbear from exercising or
enforcing any of its rights or remedies during the Forbearance Period or at any
time thereafter upon the occurrence and during the continuance of an Event of
Default.  The Obligors each acknowledge and agree that this Agreement applies to

2

--------------------------------------------------------------------------------

 

and governs only the Liabilities in the present amount of USD 4,223,591.00 (Four
Million Two Hundred Twenty-Three Thousand Five Hundred Ninety-One and 00/100
U.S. Dollars) representing the unpaid purchase price of Products purchased by
Speizman Industries from Lonati on credit pursuant to the Original Agreement,
and interest thereon as provided in the Original Agreement, and the obligation
of the Guarantors with respect thereto under the Credit Documents to which such
Guarantors are parties, and does not apply to or govern any other obligations,
liability, or indebtedness of any or all of the Obligors or any other person to
Lonati.  Speizman and Lonati further acknowledge and agree that the Liabilities
in the present amount of USD 4,223,591.00  is net of, and calculated after
credit for, the sum of USD 952,547.30 (Nine Hundred Fifty-Two Thousand Five
Hundred Forty-Seven and 30/100 U.S. Dollars) which was owed by Lonati to
Speizman (the “Credited Amount”) and which has been paid and satisfied in full
by setting off such amount against the amounts owed by Speizman to Lonati under
the Credit Documents.  Speizman and the other Obligors acknowledge and agree
that after crediting the Credited Amount against the indebtedness of Speizman
under the Credit Documents, there remains outstanding and payable by Speizman to
Lonati the indebtedness comprising the Liabilities in the amount of USD
4,223,591.00.

2.2             Speizman shall pay interest to Lonati on the outstanding balance
of the Liabilities at the rate of six percent (6%) per annum until the
Liabilities are paid in full, in quarterly payments, with the first payment due
on September 1st, 2002, the second quarterly payment due on December 1, 2002 and
subsequent quarterly payments of all accrued and unpaid interest due on March 1,
June 1, September 1 and December 1 of each calendar year thereafter until the
Liabilities are paid in full.

2.3            Speizman shall repay the USD 4,223,591.00 (Four Million Two
Hundred Twenty-Three Thousand Five Hundred Ninety-One and 00/100 U.S. Dollars)
outstanding Liabilities owed to Lonati in twenty-four (24) equal monthly
payments of principal in the amount of USD 175,982.96 each, commencing March 1,
2004 and continuing on the first day of each month thereafter through and
including February 1, 2006, with six percent (6%) rate interest per annum on the
unpaid balance.

2.4       All payments of principal and interest on the Liabilities shall be
made in lawful money of the United States of America.

2.5       The Speizman Security Agreement, the Subsidiary Security Agreement and
the Guaranty are hereby amended so that henceforth all references to the Agency
Agreement in the Speizman Security Agreement, the Subsidiary Security Agreement
and the Guaranty shall mean and refer to the Original Agreement as amended by
this Agreement, together with any subsequent amendments thereto, and all
references in such Credit Documents to “Financial Accommodations” or other
extensions of credit pursuant to the Agency Agreement shall mean and refer to
the Liabilities (as defined herein) and to any other sums now or hereafter due
and owing by Speizman to Lonati pursuant to the Original Agreement as amended
hereby, together with any subsequent amendments thereto.

3

--------------------------------------------------------------------------------

 

2.6       In order to induce Lonati to enter into this Agreement, each of the
Obligors jointly and severally, for itself and for its successors, and assigns,
hereby acknowledges, represents, warrants and agrees as follows:

                        a.            The unpaid balance of the Liabilities as
of February 27, 2002 is USD 4,223,591.00 (Four Million Two Hundred Twenty-Three
Thousand Five Hundred Ninety-One and 00/100 U.S. Dollars), after setoff of
Speizman’s credit against Lonati in the amount of the Credited Amount (as
defined above).

                        b.            Speizman and each Guarantor has full power
and authority to enter into this Agreement and to incur and perform all
obligations and covenants contained herein, all of which have been duly
authorized by all proper and necessary corporate action.  No consent or approval
of shareholders of, or lenders to, Speizman or any Guarantor and no consent,
approval, filing, or registration with or notice to any governmental authority
is required as condition to the validity of this Agreement or the performance of
any of any Obligor’s obligations hereunder.

                        c.            Each of the Obligors is in default under
and with respect to the Liabilities for failure to pay the Liabilities when and
as due.  Each of the Obligors acknowledges and agrees that the defaults under
the Original Agreement and under the Credit Documents constitute material
defaults under the Original Agreement and under the Credit Documents and that
such defaults have not been, are not hereby, and shall not be deemed, waived by
Lonati, expressly, impliedly, through course of conduct, or otherwise.  The
agreement of Lonati to refrain and forbear from exercising any rights and
remedies by reason of any existing default or any future default shall not
constitute a waiver of, consent to, or condoning of, any existing or future
default.

                        d.            All understandings, representations,
warranties, and recitals contained or expressed I this Agreement are true,
accurate and complete and correct in all respects; and no such understanding,
representation, warranty, or recital fails or omits to state or otherwise
disclose any material fact or information necessary to prevent such
understanding, representation, warranty, or recital from being misleading.

                        e.            The Original Agreement as modified by this
Agreement and each of the other Credit Documents continues in full force and
effect notwithstanding the execution and delivery of this Agreement.  Each of
the Obligors hereby reissues, ratifies, and confirms the enforceability and
validity of all Credit Documents to which it is a party and agrees that this
Agreement and each of the Credit Documents constitute the legal, valid, and
binding obligations of such Obligor to the extent such Obligor is party thereto,
enforceable in accordance with their respective terms.  In addition, each of the
Obligors acknowledges and agrees that neither the execution and delivery of this
Agreement nor any of the terms, provisions, covenants, or agreements contained
in this Agreement shall in any manner release, impair, lessen, modify, waive, or
otherwise affect the liability and obligations of such Obligor under the terms
of the Credit Documents.  Without limiting the generality of the foregoing, each
of the Guarantors join in the execution of this Agreement as evidence of their
knowledge of the provisions hereof and their consent to the modifications herein
made.  The Guarantors do hereby confirm, ratify and reaffirm their obligations
contained in the Guaranty as amended hereby and do further confirm

4

--------------------------------------------------------------------------------

 

that they have no right of set-off, counterclaim or defense to the obligations
contained in such Guaranty as amended hereby.

3.          Further trade debts

3.1            Speizman shall pay all future spare part orders on and after the
date of this Agreement by irrevocable and confirmed Letter of Credit net ninety
(90) days from the date of the invoice.

3.2            Furthermore, on and after the date of this Agreement, Speizman
shall pay for new machine orders comprising Products on the following payment
terms:  ten percent (10%) of the purchase price by down-payment in cash at the
order confirmation and the remaining ninety percent (90%) of the purchase price
against ninety (90) days irrevocable and confirmed Letter of Credit .

3.3       The effectiveness of each purchase order is conditioned upon the
correct and full payment and performance of the aforementioned ten percent (10%)
down-payment.

3.4       Each irrevocable Letter of Credit shall be issued at least 7 days
prior to the shipment date and shall be payable at 90 (ninety) days from the
invoice issued by Lonati for the Products.  With respect to purchases after the
date of this Agreement, Speizman shall pay for Products in United States Dollars
and all letters of credit issued with respect to such purchases shall be payable
in United States Dollars.  All letters of credit must be irrevocable when issued
and must be issued and confirmed by a bank satisfactory to Lonati.  Other terms
of the letters of credit must be satisfactory to Lonati.

3.5       The terms of payment set forth in this Section 3 shall apply to all
purchases by Speizman of Products (as defined in the Original Agreement),
including spare parts and new machines, made after the date of this Agreement
and shall supersede and replace the terms of payment set forth in Subparagraph
D.6(2) through (4) of the Original Agreement with respect to such purchases
after the ate of this Agreement.

Spare part orders that are less than USD 50,000 (Fifty Thousand and 00/100 US
Dollars) in value shall be paid by wire transfer upon Lonati’s notice that the
goods are ready to be shipped.

4.          Default and termination

4.1       The occurrence of any of the following events (an “Event of Default”)
shall constitute a default under the Original Agreement, as amended by this
Agreement; under this Agreement and under each Credit Document:

(a)            Speizman shall default in the payment when and as due (whether at
maturity, by reason of acceleration or otherwise) of interest or principal on
the Liabilities and such default shall continue unremedied for ten (10) days
after written notice of such default; or any Obligor shall default upon any
other indebtedness owed by any Obligor to Lonati, and such default shall
continue unremedied for ten (10) days after written notice of such default.

5

--------------------------------------------------------------------------------

 

(b)            Speizman or any other Obligor shall default in the performance or
observance of any term, covenant, condition or agreement contained in the
Original Agreement, as amended by this Agreement, or of this Agreement, or any
other Credit Document and such default shall continue for a period of thirty
(30) days after written notice thereof has been given to the defaulting Obligor
by Lonati.

(c)        Any representation or warranty made by any Obligor under the Original
Agreement or this Agreement or any Credit Document or any amendment hereto or
thereto, shall at any time prove to have been incorrect or misleading in any
material respect when made or deemed made.

(d)            Speizman shall default in the payment in the payment or
performance of its existing credit facility with SouthTrust Bank, N.A. (apart
from the continuation during any agreed-upon forbearance period of any existing
default which is the subject of a binding forbearance agreement by SouthTrust
Bank, N.A.).

(e)             Speizman or any of its subsidiaries shall default in the payment
of any indebtedness for borrowed money, the aggregate outstanding amount of
which indebtedness is in excess of $1,000,000 beyond the period of grace if any,
provided in the instrument or agreement under which such indebtedness was
created.

(f)            Speizman shall fail to obtain refinancing of the existing credit
facility from SouthTrust Bank, N.A. or other banks upon maturity of such
facility (by acceleration upon default or otherwise) in the principal amount of
at least USD 12,000,000.00 (Twelve Million US Dollars) and for a term extending
beyond July 31, 2003.

(g)            Speizman or any Guarantor or any subsidiary of Speizman shall (i)
commence a voluntary case under the federal bankruptcy laws (as now or hereafter
in effect), (ii) file a petition seeking to take advantage of any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or composition for adjustment of debts, (iii) consent to or fail to contest
in a timely and appropriate manner any petition filed against it in an
involuntary case under such bankruptcy laws or other laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

(h)        A case or other proceeding shall be commenced against Speizman or any
Guarantor or any subsidiary of Speizman in any court of competent jurisdiction
seeking (i) relief under the federal bankruptcy laws (as now or hereafter in
effect) or under any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or adjustment of debts, or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like for
Speizman or any Guarantor or any subsidiary of Speizman or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case

6

--------------------------------------------------------------------------------

 

or proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

(i)         A judgment or order for the payment of money which causes the
aggregate amount of all such judgments (to the extent not fully covered by
insurance) to exceed $1,000,000 shall be entered against Speizman or any of its
subsidiaries or any Guarantor by any court and such judgment or order shall
continue without discharge or stay for a period of sixty (60) days.

(j)         Any Credit Document or any provision thereof shall cease to be in
full force and effect, or any Obligor shall deny or disaffirm such Obligor’s
obligations under the Credit Document.

4.2            Immediately upon the occurrence of any Event of Default, (i) the
obligations, agreements, and commitments of Lonati set forth in this Agreement
shall immediately and automatically terminate and be of no further force or
effect without further notice to or consent of any of the Obligors, (ii) Lonati
shall have the right to terminate the Original Agreement, as amended hereby, and
all of Speizman’s rights and agency thereunder, (iii) Lonati shall have the
right to declare the principal of and interest on the Liabilities at the time
outstanding, and all other amounts owed to Lonati under this Agreement, the
Original Agreement or any of the Credit Documents, to be immediately due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived and (iv) Lonati shall have the right to exercise and enforce
any and all rights and remedies available to Lonati under this Agreement, under
any and all documents executed and delivered in connection with this Agreement,
under the Original Agreement and under any and all Credit Documents, and under
applicable laws to the same extent as though no forbearance had been agreed to
by Lonati as provided in this Agreement, without regard to any notice or cure
period contained in any of the foregoing or otherwise available under applicable
laws.  Al rights and remedies available to Lonati under this Agreement, the
Original Agreement and the Credit Documents, and under any documents executed
and delivered in connection therewith, under any and all of the Credit
Documents, and under applicable laws, may be asserted, enforced, and exercised
concurrently, cumulatively, or successively from time to time and at any time
until such time a all of the Liabilities have been indefeasibly paid in full.

5.         Direct Sales

Paragraph 6. of the Original Agreement entitled “Compensation” is hereby
partially amended by modifying paragraph 6.B as follows:

“B.  All machines and spare parts manufactured by Lonati for sale in the
territory, which are the subject matter of the Original Agreement, will be sold
to Speizman only and not directly to any customers.

Lonati, as designated by Speizman, agree to accept certain sales of the above
mentioned machines and spare parts on a direct basis with customers.

In case of direct sales, Lonati will pay commission based upon an agreed upon
margin as derived by market conditions, selling price and related costs, to
Speizman on the net value of each invoice for such sales.

The aforementioned agreed upon commission is to be accrued to Speizman to the
extent that payment concerning the direct sale has been received by Lonati. 
Moreover, said commission

7

--------------------------------------------------------------------------------

 

will be credited to Speizman from time to time by deducting it from Lonati’s
invoices issued upon Speizman’s spare parts purchase orders.”

6.            Exclusive agency

6.1       The Parties agree that Speizman will be Lonati’s exclusive agent in
U.S.A. and Canada for the sale of the Products through and including February 1,
2006, unless the early termination of the Original Agreement and/or of this
Agreement occurs.

7.          Reference currency

All transactions relating to this Agreement and Original Agreement will be in
U.S. Dollars.

8.          Governing law and Exclusive Forum for disputes

8.1       This Agreement shall be governed and construed in all respects in
accordance with the Laws of the Republic of Italy.  Any reference to local uses
or customs is merely indicative.

8.2       The Parties agree that the exclusive competent Forum to resolve any
dispute that could arise between the Parties in terms of interpretation,
execution and performance of this Agreement or  otherwise directly or indirectly
pertaining to this Agreement or the Original Agreement, will be the Court of
Brescia (Italy).  However, Lonati shall have the further right to file any legal
proceeding against Speizman and any Guarantor before any court of competent
jurisdiction, State or Federal, in the State of North Carolina and South
Carolina.

9.            Novation

The Parties recognize and agree that the termination of the Original Agreement
pursuant to this Agreement is to occur solely according to paragraphs 4, 5, 6, 7
and 8 above.  This Agreement shall not constitute a novation of the Original
Agreement which shall remain in full force and effect except as expressly
amended today.

10.       Final clause

10.1     Should any provisions of this Agreement be or become invalid, illegal
or unenforceable under applicable law, the other provisions of this Agreement
shall not be affected and, to the extent permissible under applicable law, the
Parties shall use their best efforts to modify said invalid, illegal, or
unenforceable provisions so as to comply with such laws.

10.2     Except as modified by this Agreement and provided by paragraph 4 above,
the Original Agreement with its subsequent amendments shall remain in full force
and effect and is hereby ratified and confirmed.

 

8

--------------------------------------------------------------------------------

 

Lonati SpA    Speizman Industries, Inc.  

 

    

By:  /s/ Ettore Lonati                          
Name:  Ettore Lonati
Title:     President

By:   /s/ Robert S. Speizman                                
Name:   Robert S. Speizman
Title:     President

 

 

 

Speizman Yarn Equipment, Inc.


By:  /s/ Robert S. Speizman                                
Name:   Robert S. Speizman
Title:     President

 

 

Wink Davis Equipment Co., Inc.


By:  /s/ John C. Angelella                                
Name:  John C. Angelella
Title:    Vice President

 

 

Todd Motion Controls, Inc.


By:  /s/ Robert S. Speizman                                
Name:  Robert S. Speizman
Title:    President

 

 

Brescia, (date) 
09-05-02  Charlotte, (date)
May 10, 2002

 

9

--------------------------------------------------------------------------------

 

Specific Acceptance

Speizman declare to accept specifically, pursuant to articles 1341 and 1342 of
the Italian Civil Code, the following clauses as described above:  4.  default
and termination; 6.  exclusive agency; 8. governing law and exclusive forum for
disputes; 9. novation.

 

Speizman Industries, Inc.


By:   /s/ Robert S. Speizman                                
Name:  Robert S. Speizman
Title:    President

 

Speizman Yarn Equipment, Inc.


By:   /s/ Robert S. Speizman                                
Name:  Robert S. Speizman
Title:    President

 

Wink Davis Equipment Co., Inc.


By: /s/ John C. Angelella                                
Name:  John C. Angelella
Title:    Vice President

 

Todd Motion Controls, Inc.


By: /s/ Robert S. Speizman                                
Name:  Robert S. Speizman
Title:    President

 

Charlotte (date)


May 10, 2002

 

10

--------------------------------------------------------------------------------

 